Citation Nr: 9911501	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  96-32 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent, prior to August 25, 
1997.

2.  Entitlement to an increased rating for PTSD, currently 
rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1971, and from March 1971 to August 1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  A hearing was held before the undersigned Member of 
the Board at the RO in November 1997. 

In April 1998, the Board denied each issue stated on the 
title page.  Thereafter, the veteran filed an appeal with the 
United States Court of Appeals for Veterans Claims (Court).  
In response to a Joint Motion for Remand dated in October 
1998, the Court vacated the April 1998 Board decision, 
relative to each aspect thereof, and remanded the appeal for 
further development, to specifically include affording the 
veteran an opportunity to submit additional evidence and 
argument, and readjudication.  [redacted].

Thereafter, the appeal was returned to the Board. 


REMAND

Service connection is in effect for PTSD, for which the RO 
has assigned a 70 percent rating (with a 50 percent rating 
having been in effect through August 24, 1997) under 
Diagnostic Code 9411 of the VA Schedule for Rating 
Disabilities.  The veteran asserts that he continues to 
experience Vietnam-related nightmares on a persistent basis 
and, in addition, that he has difficulty sleeping.  He also 
avers that his life is characterized by significant social 
isolation and that, although he attends college, in fact no 
employer may be willing to hire him due to his PTSD.  

At his November 1997 personal hearing, the veteran indicated 
that he was then receiving regular outpatient psychological 
therapy at the VA Medical Center in Cincinnati, Ohio.  
However, the Board notes that clinical reports bearing on 
such treatment rendered the veteran at such facility since 
October 1997 have not yet been procured by the RO.  Further 
development the facilitate the acquisition of the same by the 
RO is, therefore, specified below.

The Board also notes that the veteran has not been examined 
by VA in response to his service-connected PTSD since August 
1997.  Given such consideration, and because the Board is of 
the view that an updated VA examination would be helpful in 
any event before a decision on appeal is prepared, further 
development to facilitate the accomplishment of the same is 
specified below.

Accordingly, the case is REMANDED for the following:

1.  The RO should contact the veteran and 
request him to identify the names, 
addresses, and approximate dates of 
treatment relating to any health care 
provider(s), other than the VA Medical 
Center in Cincinnati, Ohio, who may 
possess clinical evidence which he feels 
would be helpful to his appeal.  
Thereafter, in light of the response 
received and after obtaining any 
necessary authorization, the RO should 
take appropriate action to obtain copies 
of any clinical records indicated.  In 
any event, the RO should obtain copies of 
all records reflecting treatment rendered 
the veteran since October 1997 at the VA 
Medical Center in Cincinnati, Ohio.

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected PTSD.  
Further, the examiner is specifically 
requested to assign a score 
representative of the veteran's PTSD-
related Global Assessment of Functioning.  
Any special diagnostic studies deemed 
necessary should be performed, and the 
claims folder should be made available to 
the examiner for review prior to the 
examination.  

3.  The RO should then review the report 
pertaining to the VA examination 
performed in response to the previous 
numerical directive to ascertain whether 
such examination is in compliance with 
the Board's examination instructions.  

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue stated on the 
title page; in undertaking such 
readjudication, the RO, relative to each 
aspect thereof, should consider the 
revised criteria pertaining to the 
evaluation of mental disorders, 38 C.F.R. 
Part 4 (effective November 7, 1996), as 
well as the criteria in effect prior to 
November 7, 1996, rating the veteran 
under the criteria most favorable to him. 

5.  If the benefit sought on appeal, 
relative to either aspect thereof, is not 
granted to the veteran's satisfaction, or 
if he expresses disagreement pertaining 
to any other matter, both he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case.  The veteran should be provided 
appropriate notice of the requirements to 
perfect an appeal with respect to any 
issue(s) addressed therein which does not 
appear on the title page of this 
decision.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusions, either 
legal or factual, as to any ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  


		
	F. JUDGE FLOWERS
	 Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




